Exhibit 10.4 EXTENSION TO CONSULTING AGREEMENT Pursuant to the terms of the second paragraph of Appendix A to that certain Consulting Agreement, dated as of April 1, 2009 (effective as of May 1, 2006), by and between Brainsway, Inc., having its principal place of business at 19 Hartom Street, Jerusalem (the “Company”), and Professor Avraham Zangen (the “Consultant”) (the “Consulting Agreement”), the Company and Consultant hereby extend the term of the Consulting Agreement, effective from April 1, 2011 through December 31, 2011, subject to the right of either party to earlier terminate the Consulting Agreement pursuant to the terms of Section 5 thereof. Other than the termination date thereof, all other terms and conditions of the Consulting Agreement shall remain unmodified hereby and in full force and effect. In accordance with the requirements of Appendix A of the Consulting Agreement, the parties have obtained the prior written consent of the Vice President of the Institute for Technology Transfer of the Weizmann Institute of Science (the “Vice President for Technology Transfer”) to the extension of the Consulting Agreement, which is attached hereto as Annex A. Each of the parties agrees that the Consulting Agreement may be further extended, subject to receipt of the prior written consent of the Vice President for Technology Transfer to such further extension. This Extension to Consulting Agreement shall be governed by and construed in accordance with the laws of the State of Israel (excluding conflicts of law principles). IN WITNESS WHEREOF, the undersigned parties have entered into this Extension to Consulting Agreement effective as of April 1, 2011. BRAINSWAY, INC. /s/ Avraham Zangen PROFESSOR AVRAHAM ZANGEN By: /s/ Uzi Sofer Name: Uzi Sofer Title: Chief Executive Officer ANNEX A LETTER FROM THE VICE PRESIDENT OF TECHNOLOGY TRANSFER (See attached) [Weizmann Institute of Science Letterhead] Dr. Boaz Avron Academic Secretary April 11, 2011 To: Professor Abraham Israel Zangen, Neurobiology Re: Consultancy ApprovalRequest Your external consultancy request that was received by our office on April 11, 2011 is approved, for the period of April 1, 2011 through December 31,2011, in the company Brainsway. Please: (a) contact the Academic Affairs Office for a new approval in the event that any agreed terms change. (b) confirm that you are aware of the terms that bind all scientists of the Institute as described in the booklet— Rules of Intellectual Property and Conflict of Interests. These terms are intended first and foremost to protect you and the Institute in respect of your relationship with commercial entities. In addition to the terms mentioned above, we hereby attach a summary of principles for all scientists granted consulting approval, as set by the Vice President of Technological Applications. Sincerely, /s/ Boaz Evron Boaz Evron Copy:Professor Raphael Malach, Head of Neurobiology Department [Weizmann Institute of Science Letterhead] Vice President for Technology Transfer Information Page for Scientists Receiving Consulting Approval The information presented below is concise and shortened, and is intended for convenience proposes only.The full terms are specified in the booklet— Rules of Intellectual Property and Conflict of Interests. Those terms are obligating at all times, and in the case of any inconsistency between anything stated in this information page and those terms, those terms shall prevail. 1. A scientist must remain entirely faithful to the Institute at all times.As a result, he must avoid, in the context of the work that he performs pursuant to the approval that he receives and in spite of such approval, any action, including consulting, which may reasonably be foreseen to result in any damage to the Institute’s interest. 2. A scientist must keep strictly confidential any information and knowledge in respect of the Institute’s activities in all of its research fields and anything related to them. 3. There is a strict obligation on the part of the scientist to report to the Institute concerning any potential damage to the Institute’s interests which become known to him in any manner over the course of his work outside of the Institute. 4. No intermingling of any sort may be made between the scientist’s research work at the Institute and his external activities pursuant to the approval that he received. 5. Any transfer to the service recipient of information or knowledge that is intellectual property is strictly prohibited, unless approved explicitly in the approval granted, and, even then, it may be transferred subject to the approved terms only. 6. No change may be made to the field of external activity provided to the recipient of services or to the nature of the compensation received from the recipient of services in respect of the external services provided in accordance with the approval unless such a change is approved in renewed fashion, in advance and explicitly. 7. No use or mention of the Institute’s name may be made in the external activity. 8. The approval provided to the scientist is limited to the term specified therein.Towards the end of that term, the approval needs to be renewed via a request submitted to the Vice President of Technological Applications.The continuation of external activity is prohibited without an approval that is in effect. CONSULTING AGREEMENT This Consulting Agreement is made on April 1, 2009 between Brainsway Inc., a company organized under the laws of the state of Delaware, U.S.A, having its principal place of business at Hartom 19, Jerusalem (the “Company”), and Dr. Avraham Zangan (the “Consultant”). This Agreement shall apply retroactively as of the date of commencement of Consultant’s engagement with the Company (i.e. May 1, 2006). WHEREAS the Company engages in the development and production of transcranial magnetic stimulationapparatus and therapies for the treatment of depression, addictions and certain brain deficiencies and/or malfunctions; WHEREAS certaintechnology was licensed to the Company under a Research and License Agreement between the Company and Yeda Research and Development Co. Ltd. (“Yeda”), the commercial arm of the Weizmann Institute of Science (the “Institute”), dated: June 2, 2005 (the: “R&L Agreement”), all as more fully specified in the R&L Agreement; WHEREAS The Consultant is a scientist at the Institute and therefore has prior obligations and commitments to the Institute. WHEREAS
